When this case was submitted and the opinion rendered there was no statement of facts contained in the record. On motion for rehearing it is made to appear that in truth a statement of facts was filed in the case in due time, but by oversight not included in the record. With the motion for rehearing is filed appellant's motion for certiorari to the clerk below praying that the record be corrected, and that the statement of facts be certified to this court as part of the record herein. Both motions will be granted. The motion for rehearing is hereby granted, the judgment of affirmance set aside, and the clerk is directed to issue certiorari as prayed for, and on due return thereof the case will be heard and determined on the complete record.
McCord, Judge, not sitting.
                         April 6, 1910.